        Case 5:19-cv-00718-PRW Document 28 Filed 03/25/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and              )
JEFFREY COVINGTON,               )
                                 )
                Plaintiffs,      )
                                 )
vs.                              )                       Case No. 19-cv-00718-PRW
                                 )
CSAA FIRE AND CASUALTY           )
INSURANCE, d/b/a AAA FIRE AND    )
CASUALTY INSURANCE COMPANY, INC. )
                                 )
                Defendant.       )

 DEFENDANT’S OBJECTIONS TO PLAINTIFF’S UNTIMELY EXHIBIT LIST

       Defendant objects to each and every exhibit listed by Plaintiffs as Plaintiffs were

obligated, pursuant to the Scheduling Order [Dkt. No. 12], to file their Final Witness and

Exhibit Lists no later than March 1, 2020. The Scheduling Order explicitly provides:

“Except for good cause shown, no witness will be permitted to testify and no exhibit will

be admitted in any party's case in chief unless such witness or exhibit is included in the

party's filed witness or exhibit list.” (Emphasis in original). Plaintiffs did not seek leave

from the Court to file their untimely Final Exhibit List. Plaintiffs did not show good cause

as to why the Final Exhibit List was not timely filed. As stated by Judge Dishman in a

recent order, Godfrey v. CSAA, CIV-19-329-JD, Dkt. No. 88, at 2 (denying a request for

CSAA to file out-of-time):

       Good cause generally requires the movant to show that the “scheduling
       deadlines cannot be met despite the movant’s diligent efforts.” Gorsuch, Ltd.,
       B.C. v. Wells Fargo Nat. Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014)
       (quotation and bracketing omitted); see also Tesone v. Empire Mktg.
       Strategies, 942 F.3d 979, 988-89 (10th Cir. 2019) (citing cases that explain
       Case 5:19-cv-00718-PRW Document 28 Filed 03/25/20 Page 2 of 4



      “failure on the part of counsel to proceed promptly with the normal processes
      of . . . trial preparation” is not good cause, and “the focus of the inquiry is
      upon the moving party’s reasons for seeking modification”) (internal
      quotation marks and citations omitted).

      CSAA would made the further objections to Plaintiff’s untimely Final Exhibit List:

NO.              DESCRIPTION                      OBJECTION                 GROUNDS
 1.    CSAA Policy and Declarations                   Y           Duplicative of materials in
                                                                  Exhibit 2.
2.     CSAA Claim File                                  Y         Bulk listing of entire claim
                                                                  file is unnecessary,
                                                                  unwieldy and includes
                                                                  irrelevant documents.
3.     Audio Recordings of conversations                Y         Foundation,
       between Plaintiffs’ public adjuster                        authentication, hearsay,
       and agents/employees of Defendant                          relevance, undue
                                                                  prejudice.
4.     Boardwalk Floor Company Inspection               Y         Duplicative of materials in
       Report                                                     Exhibit 2.
5.     Hi-Tech Plumbing & Leak Detect,                  Y         Duplicative of materials in
       Inc.                                                       Exhibit 2.
6.     Ian’s Enterprise Claim File                      Y         Hearsay, overly vague,
                                                                  unclear description and
                                                                  whether entire file has
                                                                  been produced; potentially
                                                                  includes irrelevant
                                                                  documents.
7.     Discovery Responses of Defendants                Y         Vague, unclear what
                                                                  discovery responses
                                                                  Plaintiff seeks to admit;
                                                                  potential issues with
                                                                  relevance, prejudice.
8.     Discovery Responses of Plaintiffs                Y         Vague, unclear what
                                                                  discovery responses
                                                                  Plaintiff seeks to admit;
                                                                  potential issues with
                                                                  relevance, prejudice.
9.     Photographs of the Damage To                     Y         Vague, unclear if such
       Property                                                   photographs have been
                                                                  produced; authentication
      Case 5:19-cv-00718-PRW Document 28 Filed 03/25/20 Page 3 of 4



NO.               DESCRIPTION               OBJECTION              GROUNDS
10.   BoardWalk Floor Company                   Y          Duplicative of materials in
      Inspection Report                                    Exhibit 2; also duplicative
                                                           of Exhibit 4
11.   Hi-Tech Plumbing & Leak Detect,            Y         Duplicative of materials in
      Inc.                                                 Exhibit 2; duplicative of
                                                           Exhibit 4.
12.   Don Ray Sharp Report                       Y         Duplicative of materials in
                                                           Exhibit 2
13    Deposition Testimony of Alan Heise         Y         Witness has not been
                                                           deposed; improper as there
                                                           is no suggestion that
                                                           witness is unavailable.
14    Premier Carpet and Restoration             Y         Duplicative of materials in
      Invoices and Report                                  Exhibit 2.
15    Smith Brothers Heat and Air Report         Y         Duplicative of materials in
                                                           Exhibit 2.



                                           Respectfully submitted,


                                           s/ Joshua K. Hefner
                                           Gerard F. Pignato, OBA No. 11473
                                           Matthew C. Kane, OBA No. 19502
                                           Joshua K. Hefner, OBA No. 30870
                                           RYAN WHALEY COLDIRON JANTZEN
                                             PETERS & WEBBER PLLC
                                           400 North Walnut Avenue
                                           Oklahoma City, Oklahoma 73104
                                           Telephone: 405-239-6040
                                           Facsimile: 405-239-6766
                                           Email:        jerry@ryanwhaley.com
                                                         mkane@ryanwhaley.com
                                                         jhefner@ryanwhaley.com
                                           ATTORNEYS FOR DEFENDANT
        Case 5:19-cv-00718-PRW Document 28 Filed 03/25/20 Page 4 of 4



                           CERTIFICATE OF SERVICE

     I hereby certify that on March 25, 2020, I electronically transmitted the attached
document to:

      Douglas J. Shelton – dshelton@sheltonlawok.com
      Erica R. Mackey – emackey@sheltonlawok.com



                                              s/ Joshua K. Hefner
                                              JOSHUA K. HEFNER
